DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/18/2019, 03/23/2020, 06/23/2020, 09/18/2020, 12/17/2020 and 03/16/2021 have been placed in the record and considered by the examiner.

Claim Objections
Claims 3, 11 and 13 are objected to because of the following informalities: 
in the second limitation of claims 3 and 13,  “ . . . the access category information being used for a base station to perform . . .” should be changed to -- . . . the access category information being used by a base station to perform . . .--; and
in the wherein clause of claim 11, “. . . causes the processor to perform one or more actions comprising:” should be changed to --. . . causes the processor to perform actions comprising:--.  Otherwise, the claim will be interpreted as requiring only one of the actions listed to be known in the prior art in order to reject the claim.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 



Claims 1-2, 4-6, 11-12 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wallentin et al. (US PG Pub 2020/0008134 A1, hereinafter “Wallentin”).
	Regarding claim 1, Wallentin teaches an access control method, comprising: acquiring, by a User Equipment (UE), access category information for uplink access, the access category information at least comprising first access category information independently defined by an Access Stratum (AS) entity (FIG. 5 step 202 configuration of access control categories sent from access node 104 (i.e. AS entity) to UE 102 reads on first access category information; ¶ [0067] . . . rules for selecting an access category may also be sent from the access node (104), e.g., in particular when it comes to access category selection for accesses that are triggered by, e.g., signaling with the access node {interpreted as AS entity/access node 104 independently defines rule for selecting access category for accesses triggered by signaling within the access node; ¶ [0068] discloses that rules can be received from the network node 106 and/or access node 104); and initiating, by the UE, the uplink access according to the access category information (FIG. 5 step 212; ¶ [0076]).

	Regarding claim 2, Wallentin teaches wherein initiating, by the UE, uplink access according to the access category information comprises: performing, by the UE according to the access category information, an access barring operation to perform the uplink access (FIG. 5 step 210; ¶ [0072] . . . Based on the access category . . .  and next perform a barring check (210).

	Regarding claim 4, Wallentin teaches wherein the access barring operation comprises at least one of the following operations: Access Category Prohibited (ACB) , Extended Access Prohibited (EAB)(¶¶ [0006], [0010], [0013]), Reverse Service Specific Access Control (SSAC) (¶¶ [0006], [0008], [0013]), or Application Specific Congestion Control for Data Communication (ACDC) ((¶¶ [0006], [0012], [0013], [0063] and Table 1).

	Regarding claim 5, Wallentin teaches wherein acquiring, by the UE, the access category information for the uplink access comprises: acquiring, by the UE, the first access category information independently defined by the AS entity (FIG. 5 step 202 configuration of access control categories sent from access node 104 (i.e. AS entity) to UE 102; ¶ [0067] . . . rules for selecting an access category may also be sent from the access node (104), e.g., in particular when it comes to access category selection for accesses that are triggered by, e.g., signaling with the access node; and determining the first access category information as the access category information for the uplink access (¶¶ [0067], [0068] discloses that rules can be received from the network node 106 and/or access node 104 {interpreted as when the rules for selecting the access category are provided only by the access node and not by both the network node 106 and access node 104, the UE determines the access category information (i.e. access category information based on rules from the access node) as the category information for the uplink access)}).
	
	Regarding claim 6, Wallentin teaches wherein acquiring, by the UE, the access category information for the uplink access comprises: acquiring, by the UE, the first access category information independently defined by the AS entity (FIG. 5 step 202 configuration of access control categories sent from access node 104 (i.e. AS entity) to UE 102 reads on first access category information; ¶ [0067] . . . rules for selecting an access category may also be sent from the access node (104), e.g., in particular when it comes to access category selection for accesses that are triggered by, e.g., signaling with the access node or access node 104); acquiring second access category information defined by a Non-Access Stratum (NAS) (FIG. 5 step 202 configuration of access control categories sent from node 106 (i.e. NAS) to UE 102 reads on second access category information; ¶ [0040] discloses that node 106 can be an MME or an AMF, which are core network/NAS entities; ¶ [0065]); and determining, by the UE according to the first access category information and the second access category information, the access category information for the uplink access (¶ [0068] discloses that rules can be received from the network node 106 and/or access node 104 {interpreted as when the rules for selecting the access category are provided by both the network node 106 and the access node 104, the UE determines the access category information for the uplink access using both first and second access category information}).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a User Equipment (UE) (FIG. 2 UE 102), comprising: a processor (¶ [0041] discloses that a UE includes processing circuitry); and a memory for storing instructions executable by the processor (¶ [0044] discloses that a UE includes storage for storing instructions executable by a processor).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.
	
	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wallentin, in view of Lindheimer et al. (US PG Pub 2020/0187092 A1, hereinafter “Lindheimer”).
	Regarding claim 3, Wallentin teaches wherein initiating, by the UE, the uplink access according to the access category information comprises: performing, by the UE according to the access category information, an access barring operation to initiate the uplink access (FIG. 5 step 210; ¶ [0072] . . . Based on the access category . . .  and next perform a barring check (210).	
transmitting, by the UE, the access category information, the access category information being used for a base station to perform uplink access control for the UE.  
	In analogous art, Lindheimer teaches transmitting, by the UE, the access category information (¶ [0043] discloses that access category indication is forwarded to the network in a msg3 by the UE; ¶ [0046] discloses that access category is included in the RRC Connection request message (i.e. msg3) sent from the UE to the access node), the access category information being used for a base station to perform uplink access control for the UE (RRC connection request message/msg3 is a message in a random access process between the UE and access node for the UE to establishment a connection to the access node.  Thus the access category information is used by the access node/base station to control uplink access for the UE).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallentin to include the UE transmitting the access category information to the access node as taught by Lindheimer.  One would have been motivated to do so because the same parameter, access category, can be used to control access barring and also can be included in the RRC Connection request message sent from the UE to the access node. Because the same information is used both for access barring and as the cause for establishment, this ensures a consistent control of excess mobile originating traffic during e.g. system overload, thereby minimizing excess signaling which increases system throughput.  (Lindheimer ¶ [0046])

	Regarding claim 7, Wallentin does not teach wherein the access category information comprises: a call type, or both the call type and a Radio Resource Control (RRC) establishment cause.
	In analogous art Lindheimer teaches wherein the access category information comprises: a call type, or both the call type and a Radio Resource Control (RRC) establishment cause (¶ [0045] . . . access category is replacing both establishment cause and call type as indications from higher layers in the UE and act as both input to barring checks in the UE as well as establishment causes in situations when transmitting an access request has been approved according to barring {interpreted as access category comprises the information of both establishment cause and call type}; see also ¶¶ [0074], [0075]; ¶ [0022] discloses that msg3 (which is a RRC connection request message in a random access procedure) indicates an establishment cause.  Thus the establishment cause is a RRC establishment cause).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallentin such that the access category information includes information covering both call type and RRC establishment cause as taught by Lindheimer.  One would have been motivated to do so because the same parameter, access category, can be used to control access barring and also can be included in the RRC Connection request message sent from the UE to the access node. Because the same information is used both for access barring and as the cause for establishment, this ensures a consistent control of excess mobile originating traffic during e.g. system overload, thereby minimizing excess signaling which increases system throughput.  (Lindheimer ¶ [0046])

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 22, Wallentin does not teach wherein the access category information is transmitted in a Radio Resource Control (RRC) connection establishment request.
	In analogous art, Lindheimer teaches wherein the access category information is transmitted in a Radio Resource Control (RRC) connection establishment request (¶ [0046]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallentin such that the access category information is transmitted in a Radio Resource Control (RRC) connection establishment request as taught by Lindheimer.  One would have been motivated to do so because the same parameter, access category, can be used to control access barring and also can be included in the RRC Connection request message sent from the UE to the access node.  Because the same information is used both for access barring and as the cause for establishment, this ensures a consistent control of excess mobile originating traffic during e.g. system overload, thereby minimizing excess signaling which increases system throughput.  (Lindheimer ¶ [0046])

	Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 22.

	Regarding claim 24, Wallentin does not explicitly teach wherein the performing, by the UE according to the access category information, an access barring operation to perform the uplink access comprises: performing, by the UE according to the access category information and an access class of the UE, an access barring operation to perform the uplink access.
	In analogous art, Lindheimer teaches wherein the performing, by the UE according to the access category information, an access barring operation to perform the uplink access comprises: performing, by the UE according to the access category information and an access class of the UE, an access barring operation to perform the uplink access (FIG. 4 step 402, 403, ¶¶ [0097], [0099] . . . lower layers in the UE will perform a barring check for the determined access category. This step will include, based upon the system information read . . . ; ¶ [0006] discloses that system information broadcasted by the network may include barred access classes and if the UE belongs to a barred class it will not send an access request.  Thus, the barring operation is performed according to according to access category information from the networks and access class of the UE), an access barring operation to perform the uplink access).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallentin such that the UE performs an access barring operation according to the access category information and an access class of the UE as taught by Lindheimer.  One would have been motivated to do so in order to enable the network to control access of multiple types of devices with minimal signaling, thereby reducing network load which maximizes system throughput. (Lindheimer ¶ [0007])

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer, in view of Wallentin.
	Regarding claim 8, Lindheimer teaches an access control method, comprising: receiving, by a base station, access category information transmitted by a User Equipment (UE) (FIG. 4 step 405, ¶ [0101]), the access category information being transmitted after the UE performs an access barring operation to perform uplink access according to the access category information (FIG. 4 step 403); and performing, by the base station according to the access category information, access control for the UE (¶ .
	Lindheimer does not explicitly teach the access category information at least comprising first access category information independently defined by an Access Stratum (AS) entity.
	In analogous art, Wallentin teaches the access category information at least comprising first access category information independently defined by an Access Stratum (AS) entity (FIG. 5 step 202 configuration of access control categories sent from access node 104 (i.e. AS entity) to UE 102 reads on first access category information; ¶ [0067] . . . rules for selecting an access category may also be sent from the access node (104), e.g., in particular when it comes to access category selection for accesses that are triggered by, e.g., signaling with the access node {interpreted as AS entity/access node 104 independently defines rule for selecting access category for accesses triggered by signaling within the access node; ¶ [0068] discloses that rules can be received from the network node 106 and/or access node 104.  {interpreted as when the rules for selecting the access category are provided only by the access node and not by both the network node 106 and access node 104, the first access category information is independently defined by the access node/AS entity}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindheimer such that the first access category information is independently defined by an AS entity/access node as taught by Wallentin.  One would have been motivated to do so for situations where access category selection for access is triggered by signaling within the access node, thereby making it unnecessary for the UE to receive access category information from a NAS entity which minimizes unnecessary signaling in the network and increases throughput.  (Wallentin ¶ [0067])

	Regarding claim 9, the combination of Lindheimer and Wallentin, specifically Lindheimer, teaches wherein the access barring operation comprises at least one of the following operations: Access Category Prohibited (ACB) (¶¶ [0006], [0007]), Extended Access Prohibited (EAB)(¶¶ [0006], [0010]), Reverse Service Specific Access Control (SSAC) (¶¶ [0006], [0008]), or Application Specific Congestion Control for Data Communication (ACDC) ((¶¶ [0006], [0012], [0071]).

	Regarding claim 10, the combination of Lindheimer and Wallentin, specifically Lindheimer, teaches wherein the access category information comprises: a call type, or the call type and a Radio Resource Control (RRC) establishment cause (¶ [0045] . . . access category is replacing both establishment cause and call type as indications from higher layers in the UE and act as both input to barring checks in the UE as well as establishment causes in situations when transmitting an access request has been approved according to barring {interpreted as access category comprises the information of both establishment cause and call type}; see also ¶¶ [0074], [0075]; ¶ [0022] discloses that msg3 (which is a RRC connection request message in a random access procedure) indicates an establishment cause.  Thus the establishment cause is a RRC establishment cause).
	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US PG Pub 2018/0220302 A1) – discloses access control, method user equipment and network device;
Kim et al. (US PG Pub 2017/0013501 A1) – discloses a method and user equipment for blocking network access according to the application;
Lee et al. (US PG Pub 2018/0324675 A1) – discloses a method and apparatus for controlling access of a terminal in a wireless communication system; and 
Kim et al. (US PG Pub 2019/0320354 A1) – discloses an access control method and apparatus for use in mobile communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413